GANTT, J.
This is an appeal from a sentence of the circuit court of the city of St. Louis.
The defendant was prosecuted by information, duly verified, filed by the circuit attorney of said city. She was duly arraigned and pleaded not guilty. A trial was had on April 10,1906, and resulted in her conviction and sentence to the penitentiary.
The information charged the defendant with the larceny of seventy-five dollars from the person of one Reuthinger in the nighttime. After the verdict of guilty defendant filed her motion for a new trial, which was continued to the next term. At the next term the motion was overruled and she then filed a motion in arrest, which was continued to the next term. No bill of exceptions was filed at the term during which the motion for new trial was overruled, nor was leave asked or obtained to file a bill of exceptions in vacation or *399at the next term. In this state of the record the Attorney-General insists that all matters of exception are foreclosed, and that there is nothing before us except the record proper, and we think there is no avoidance of this contention. Such was,our ruling in State v. Miller, 189 Mo. 673, and in State v. Larew, 191 Mo. 192, we reviewed all the decisions of this court and reaffirmed the Miller case. Since then the same question has received the same answer in State v. Goehler, 193 Mo. 177, and State v. Harroun, 199 Mo. 258. It necessarily follows that there is nothing before us for consideration save the record proper, and there'is no irregularity or error in that, and the judgment must he and is affirmed.
Fox, P. J., and Burgess, J., concur.